Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

Applicant’s arguments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed May 13th, 2022. Applicant’s arguments to claims 1 and 11-12, as described on pages 7-8 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections, and examiner acknowledges and apologies for misreading the filed certified foreign priority date. As such, new rejections for these claims can be found below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect amendments. Additionally, in light of comments regarding 35 USC § 101 can be found below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 1-5 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental observation or a mental process without significantly more. The claims recite “receive sensor input of a distance value indicates a distance between the first sensor element and the second sensor element” and “determine, responsive to the distance value exceeding a lift detection threshold that a lift has been detected, …” and  “determine, responsive to the distance value exceeding a collision detection threshold, that a collision has been detected” and “sensor input indicating a lateral movement…”  which is determining if a device is lifted or crashed, similar to a process a user could see using their senses. 
Applicant argues that the apparatus includes various physical objects that remove the invention from being an abstract idea performed in the human mind. Specifically, applicant argues that the human mind cannot receive the inputs of these various sensors to perform a determination step. However, without further clarification of how the sensors are receiving and determining the distance information, the invention still falls under the category of an abstract idea. For example, sensor data could be displayed for a user to make a determination that a lift has occurred based on the sensor readout information. Even if the sensors display precise lateral and vertical threshold values, if the information is displayed in any manner a human may view such data and make a determination if a value is above a given threshold. For example, if a sensor reads 1 inch deflection and a determination is made that if more than 0.25 inches of offset is measured in a vertical or horizontal direction, a human could determine that a sensor reading is beyond an acceptable value and conclude the device has reached a collision or lift condition. If a human was able to receive the sensor information based on the distance moved, a determination of lift or collision could very well occur in the human mind. 
Step 1: These claims is directed to an apparatuses and method for performing the determination steps.
Step 2A, Prong One: 
The limitations of determining if a robot has altered travel state such as a lift condition or a collision is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting “A robotic work tool comprising a chassis, a cover, and a controller…” or “a lift/collision detection device comprising a first sensor element and a second sensor element” or “a pivotal member… a base member” or “a spring”  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sensor, detection device, pivot member, base member, and spring” language, recognizing a travelling condition of a robot can easily be done by a user sitting in or simply observing a robot, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “controlling the operation of the robotic work tool” and “comparing the distance value with a lift detection threshold” and “comparing the distance value with a collision detection threshold” and “wherein the first and second sensor elements are arranged at a default distance to one another” and “said pivotable member slidably arranged lift member”. The controlling step is recited at a high level of generality (i.e., as a general means for “apply it” of a robot during operation), and amounts to insignificant application, which is a form of insignificant extra-solution activity. Additionally, the comparing and arrangement is recited at a high level of generality (i.e., as a general means of gathering information at different times and conditions from various sensors), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Applicant argues that the usage of physical structures removes the abstract idea at prong two as being practically applied to an invention that cannot be applied to the human mind, further that the steps of obtaining precise measurements integrates the abstract idea into a practical application. As stated above, the inclusion of sensors and hardware to collect sensor data and comparing readings amounts to mere data gathering. By collecting data and determining a response based on the data without further controlling the device based on this data gathering, nothing in the claim as recited leads this to be anything more than data gathering, which is a form of insignificant extra-solution activity. Examiner suggests further clarifying how the sensor information and determined distances are used to actually control the device instead of just making a determination on certain conditions. For example, claim limitations relating to using sensor information to control the driving wheels of the mower as stated on page 8 of the specification, or something similar to avoid the abstract idea. 
	Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the various units are anything other than a generic, off-the-shelf computer component as described in the specification page 6. For example, the steps of acquiring data such as comparing distances from sensors have been found by the courts to be well-understood, routine, and conventional as seen in MPEP 2106.05(d)(II) recited here “ Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));” Also, the steps of applying the process using a controller have been held by the courts as a form of a mere instructions to apply an exception, as recited in the MPEP 2106.05(f) as recited here “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  For the reasons seen above, the claims are ineligible. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Foreign Patent Application No EP 2692220 A1 hereinafter “Johnson”) in view of Morin et al. (US Pre-Granted Publication No. US 2018/0184583 A1 hereinafter “Morin”).

	Regarding claim 1 Johnson discloses:

	A robotic work tool comprising a chassis, (Johnson [0002] fig. 15 wherein the robotic device includes a chassis) a cover (Johnson [0002] fig. 15) and a controller for controlling the operation of the robotic work tool, (Johnson [0021] wherein the robot includes control electronics) the robotic work tool  further comprising a lift/collision detection device connected to the controller for providing sensor input, (Johnson [0023] fig. 2 wherein a joystick for detecting outer shell movement i.e. lift/collision is included) the lift/collision detection device comprising a first sensor element (Johnson fig. 3 element 207, [0023] wherein the joystick first sensor is a magnet) and a second sensor element, (Johnson fig. 3 element 208, [0023] wherein the joystick second sensor is a Hall sensor) the controller being configured to: receive sensor input of a distance value indicating a distance between the first sensor element and the second sensor element; (Johnson [0029] wherein during collision the sensor distances are determined) determine … a collision has been detected, … (Johnson clm 7, [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred) wherein the collision detection threshold is different from the lift detection threshold.  (Johnson [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred).

	Johnson does not appear to disclose:

	responsive to the distance value exceeding a lift detection threshold, that a lift has been detected, and determine, responsive to the distance value exceeding a collision detection threshold, that a collision has been detected

	However, in the same field of endeavor of robotic controls Morin discloses:

	“responsive to the distance value exceeding a lift detection threshold, (Morin [0054] [0071] wherein the robot determines a vertical lift to turn off the actuators past a threshold distance) that a lift has been detected, (Morin [0054] [0071] wherein the robot determines a vertical lift to turn off the actuators past a threshold distance) and determine, responsive to the distance value exceeding a collision detection threshold, that a collision has been detected.” (Morin [0074] [0063-0064] [0067-0068] wherein the Hall effect sensors include directional detection to determine front or lateral bumps past a magnetic field to determine a collision)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different thresholds of Morin with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to allow for more precise information of the bump and lift condition of a robotic device while allowing for 6 degrees of movement of the shell to determine these conditions (Morin [0023-0024]).

	Regarding claim 2 Johnson in view of Morin discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1, wherein the lift/collision device further comprises a pivotable member arranged to one of the cover and the chassis, (Johnson fig 2, fig. 3, [0022-0023] wherein the joystick is pivotally attached to the shell i.e. cover) a base member arranged at the other one of the cover and the chassis, wherein said pivotable member comprises said first sensor element (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein the pivotal member includes the first magnetic sensor) and said base member comprises said second sensor element, (Johnson fig 2 element 208, fig. 3, [0022-0023] wherein the base includes the Hall sensor) wherein said first and second sensor elements are arranged at a default distance to one another, when the lift/collision detection device is at rest.  (Johnson fig. 13 wherein the predefined distance of the joystick is set but adjustable by a spring preload).  

	Regarding claim 3 Johnson in view of Morin discloses all of the limitations of claim 2 and Johnson further discloses:

	The robotic work tool according to claim 2, wherein the lift/collision device further comprises a relative said pivotable member slidably arranged lift member, wherein said lift member comprises said first sensor element.  (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein the pivotable joystick includes the first magnetic sensor element). 

	Regarding claim 4 Johnson in view of Morin discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1, wherein the controller is further configured to receive sensor input indicating a lateral movement of 2Application No.: TBDthe first and second sensor elements relative each other, and, in response thereto, determine that a collision has been detected.  (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein during a collision the two sensors separate a distance and determine a collision has occurred).

	Regarding claim 5 Johnson in view of Morin discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1, wherein the lift/collision detection device further comprises a spring for biasing the pivotable member to a neutral position.  (Johnson [0032] wherein a preloaded spring is used to maintain the joystick position until lift or collision).

	Regarding claim 6 Johnson in view of Morin discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1, wherein the first and second sensor elements are a magnet and a Hall sensor respectively.  (Johnson [0022] wherein the sensors are magnets on the joystick and Hall sensors on the base).  

	Regarding claim 7 Johnson in view of Morin discloses all of the limitations of claim 5 and Johnson further discloses:

	The robotic work tool  according to claim 5, wherein the second sensor element  is attached to or at the base member, the second sensor element comprising the Hall sensor, for simplified connection of the sensor to the controller. (Johnson fig. 3 element 208, [0023] wherein the second sensor attached to the base is the Hall sensor).

	Regarding claim 10 Johnson in view of Morin discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1, wherein the robotic work tool is a robotic lawnmower.  (Johnson [0019] wherein the device is a lawnmower).  

	Regarding claim 12 Johnson discloses:

	A method for use in a robotic work tool comprising a chassis, (Johnson [0002] fig. 15 wherein the robotic device includes a chassis) a cover (Johnson [0002] fig. 15) and a controller for controlling the operation of the robotic work tool, (Johnson [0021] wherein the robot includes control electronics) the robotic work tool further comprising a lift/collision detection device connected to the controller for providing sensor input, (Johnson [0023] fig. 2 wherein a joystick for detecting outer shell movement i.e. lift/collision is included) and which lift/collision detection device comprises a first sensor element (Johnson fig. 3 element 207, [0023] wherein the joystick first sensor is a magnet) and a second sensor element, (Johnson fig. 3 element 208, [0023] wherein the joystick second sensor is a Hall sensor) the method comprising: receiving sensor input of a distance value indicating a distance between the first sensor element and the second sensor element; (Johnson [0029] wherein during collision the sensor distances are determined) determining … responsive to the distance value exceeding a collision detection threshold, that  a collision has been detected, wherein the collision detection threshold is different from the lift detection threshold. (Johnson [0029] [0032] wherein a distance moved by the sensor is used to determine if a collision has occurred).

	Johnson does not appear to disclose:

	responsive to the distance value exceeding a lift detection threshold, that a lift has been detected, and determine, responsive to the distance value exceeding a collision detection threshold, that a collision has been detected

	However, in the same field of endeavor of robotic controls Olsson discloses:

	“responsive to the distance value exceeding a lift detection threshold, (Morin [0054] [0071] wherein the robot determines a vertical lift to turn off the actuators past a threshold distance) that a lift has been detected, (Morin [0054] [0071] wherein the robot determines a vertical lift to turn off the actuators past a threshold distance) and determine, responsive to the distance value exceeding a collision detection threshold, that a collision has been detected.” (Morin [0074] [0063-0064] [0067-0068] wherein the Hall effect sensors include directional detection to determine front or lateral bumps past a magnetic field to determine a collision)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different thresholds of Morin with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to allow for more precise information of the bump and lift condition of a robotic device while allowing for 6 degrees of movement of the shell to determine these conditions (Morin [0023-0024]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Morin as applied to claim 5 above, further in view of Kawashima et al. (US Pre-Granted Publication No. US 2005/0253578 A1 hereinafter “Kawashima”).

	Regarding claim 8 Johnson in view of Morin discloses all of the limitations of claim 5 and further discloses:

	The robotic work tool according to claim 5, wherein the first sensor element is a magnet, (Johnson [0022] wherein the sensors are magnets on the joystick and Hall sensors on the base) and wherein the second sensor element comprises a first Hall sensor and a second Hall sensor, (Johnson fig. 6 elements 601-604 [0026] wherein multiple Hall sensors are aligned on the base) … wherein the controller is configured to compare the distance to the lift threshold and the collision threshold, by determining that the distance is higher than the lift threshold if none or a first subset of the first and second Hall sensors senses the magnet, (Johnson fig. 11 wherein the magnet and Hall sensors give different readings based on the collision or lift condition) and that the distance is higher than the collision threshold if a second subset of the first and second Hall sensors senses the magnet, (Johnson clm 7, [0032] wherein the sensors only activate based on a threshold distance) …

	Johnson does not appear to disclose:

	arranged with different sensitivities, or wherein the first subset of the first and second Hall sensors is smaller than the second subset of the first and second Hall sensors.  

	However, in the same field of endeavor of robotic controls Kawashima discloses:

	“arranged with different sensitivities,” and “wherein the first subset of the first and second Hall sensors is smaller than the second subset of the first and second Hall sensors.”  (Kawashima [0042] wherein the different Hall sensors have different sensitivities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different sensitives of Kawashima with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to improve the sensing capabilities of the device for different situations (Kawashima [0053] [0065-0066]). 
	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Morin as applied to claim 1 above, further in view of Lindermeir (Foreign Patent No EP 2425700 A1 hereinafter “Lindermeir”).

	Regarding claim 9 Johnson and Morin discloses all of the limitations of claim 1 and Johnson further discloses:

	The robotic work tool according to claim 1 … wherein the controller is further configured to receive sensor input indicating a lateral movement of the first3Application No.: TBD Filed: September 23, 2019and second sensor elements relative each other, and in response thereto determine that a collision has been detected.  (Johnson fig 2 element 207, fig. 3, [0022-0023] wherein the collision sensors is determined based on lift and lateral movement).

	Johnson does not appear to disclose:

	wherein one sensor element is a three dimensional sensor arranged to sense a movement of a corresponding magnet in three dimensions; in the XY plane and in the Z direction,

	However, in the same field of endeavor of robotic controls Lindermeir discloses:

	“wherein one sensor element is a three dimensional sensor arranged to sense a movement of a corresponding magnet in three dimensions; in the XY plane and in the Z direction,” (Lindermeir [0024] [0031] wherein the lawnmower sensor is able to determine the housing movement in 3 spatial directions)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the 3D sensors of Lindermeir with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to minimize the number of sensors needed while maintaining a high level of detail (Lindermeir [0022] [0037]). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Morin as applied to claim 1 above, further in view of Anderson et al. (US Pre-Granted Publication No. US 2011/0190931 A1 hereinafter “Anderson”).

	Regarding claim 11 Johnson in view of Morin discloses all of the limitations of claim 1 but does not appear to disclose:

	A robotic work tool system comprising a charging station… 

	However, in the same field of endeavor of robotic controls Anderson discloses:

	“A robotic work tool system comprising a charging station” (Anderson [0057] wherein a charging station for a robotic mower acts as a docking station for the tool when recharging is needed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the charger of Anderson with the system of Johnson because one of ordinary skill would have been motivated to make this modification in order to allow for a robot to maintain operational status by returning to a charging station after a task is finished, in order to be prepared for subsequent tasks (Anderson [0097]).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664